Title: From George Washington to Captain Allen McLane, 22 November 1777
From: Washington, George
To: McLane, Allen



Sir
Head Quarters [Whitemarsh, Pa.] 22d November 1777

I have this moment received your Letter containing the Proposals of some of the Inhabitants near the Enemys Lines—I will undoubtedly accept their Offers of Service provided they give in a list of their names, and engage to be under the absolute command for the time specified of such Officer as I shall appoint—this precaution is necessary, for otherwise they may receive the Public Money without performing the Duty expected of them. I am Your humble Servt

Go: Washington

